United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1446
                                    ___________

Dawn R. Rolph,                        *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Kenneth S. Apfel, Commissioner of the *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
                   Appellee.          *
                                 ___________

                            Submitted: October 22, 1999
                                Filed: October 28, 1999
                                   ___________

Before McMILLIAN, LAY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Dawn R. Rolph appeals the district court's grant of summary judgment affirming
the Commissioner's decision to deny Rolph disability insurance and supplemental
security income benefits. For reversal, Rolph contends the record supports a finding
that there are no other jobs in the national and regional economy that Rolph could
perform and the administrative law judge improperly discredited Rolph's limitations and
subjective complaints of pain. Having reviewed the administrative record and the
parties' briefs, we conclude that Rolph's arguments lack merit. We find substantial
evidence on the record as a whole supports the decision of the Commissioner that
Rolph is not disabled for social security purposes. Because the controlling legal
principles are well established and an extended discussion would serve no useful
purpose in this fact-intensive case, we affirm for the reasons stated in the district court's
order. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-